Title: To Thomas Jefferson from Pierce Butler, 2 December 1791
From: Butler, Pierce
To: Jefferson, Thomas



Sir
Philadelphia December the 2d. 1791

A Committee of Senate to whom the petition of Charles Colvill was refered; together with sundry papers on the subject of a Treaty with the Alegerines, and the redemption of the American Citizens in Captivity at Algiers, have directed me to ask You to Draft a Bill, Authorising the President of the United states, by and with the advice and Consent of senate, to appoint a proper person to treat with the Dey of Algiers for a peace, the Condition—Annual stipend; and also for the redemption of the Prisoners on the best terms that can be obtained, the redemption, if possible to be Connected with the Treaty; but if no treaty can be had untill the Prisoners are ransomed, then to Authorise the President to adjust the Redemption on the best possible terms.—I am with sentiments of real Esteem and regard Sir Yr Most Obedt. Servant,

P. Butler Chairman

